IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HOWARD KENNETH SHAPIRO,                  : No. 107 MM 2015
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
DALE M. LOMBARDI, SYLVANLABS,            :
L.L.C., SECANT PHARMA, L.L.C. AND        :
ENTERON THERAPEUTICS, L.L.C.,            :
                                         :
                   Respondents           :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of September, 2015, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.